DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Applicant has amended the independent claims to remove “quality” and the objections are withdrawn.

Double Patenting Rejections: Applicant has amended the claims and the rejections under Non-Statutory Double Patenting are withdrawn.

Prior Art Rejections
Applicant’s Argument: Applicant argues on page 9-10 that Kim discloses “signaling to indicate the position of a subcarrier in the NR carrier that corresponds to the DC tone of the LTE system[.]” However, Kim doesn’t disclose signaling to “indicate a resource block quantity corresponding to a system bandwidth of the LTE system, and determining a first resource that is to-be-reserved for use in the NR system” based on such. Nilsson does not cure the deficiencies of Kim for determining a resource to-be-reserved for use in a second system.

Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claims thus changing the scope of the invention and a new reference is applied to reject the amended claims.
Examiner notes that the claim only recites signaling a resource block quantity for e.g. LTE system. The claim does not teach how this information is used, only that a determination of a resource is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8-12, 14-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US 20190141696 A1) in view of Lee et al. (“Lee”) (US 20180049161 A1). 

Regarding claim 1, Kim teaches:
A method, comprising: receiving, by a terminal device, indication information from a network device, wherein the indication information indicates a location of a first subcarrier [¶0204-206, UE receives signaling indicating means for determining position of center frequency tone i.e. subcarrier of LTE system being the first subcarrier]; and determining, by the terminal device, a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in the first system [¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR, and based on signaling indicating DC tone]; 
and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Lee who teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 3, Kim-Lee teaches:
The method according to claim 1, wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].


The method according to claim 1, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 5, Kim-Lee teaches:
The method according to claim 1, wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system [Kim See Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].

Regarding claim 6, Kim teaches:
A method, comprising: sending, by a network device, indication information from a network device, wherein the indication information indicates a location of a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier, received from base station see figure 23], the indication information instructing the terminal device to reserve a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in a first system  [see ¶0200, ¶0209, ¶218-220, ¶00227-230, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR based on signaling from UE, based on signaling indicating DC tone placement and rate matching / REs for CRS in LTE]; and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].

Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Lee who teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 8, Kim-Lee teaches:
The method according to claim 6, wherein the reference signal comprises a cell-specific reference signal (CRS) in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 9, Kim-Lee teaches:
The method according to claim 6, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0204-206, ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 10, Kim-Lee teaches:
The method according to claim 6, wherein a first location of the resource on a left side of the first subcarrier in the second system is different than a second location of the resource on a right side of first subcarrier in the second system [Kim see Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE]

Regarding claim 11, Kim-Lee teaches:
The method according to claim 6, further comprising: generating, by the network device, the indication information [Kim ¶0204-205 Figure 23 base station signaling generated information].

Regarding claim 12, Kim teaches:
A terminal device, comprising: a receiver, configured to receive indication information from a network device [¶0204-206, Figure 23 user equipment], wherein the indication information indicates a location of a first subcarrier  [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier]; and a processor, configured to determine a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0218-220, ¶0227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR]; and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶0118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related 

Regarding claim 14, Kim-Lee teaches:
The terminal device according to claim 12, wherein the reference signal comprises a cell- specific reference signal CRS in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 15, Kim-Lee teaches:
The terminal device according to claim 12, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0204-206, ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 16, Kim-Lee teaches:
The terminal device according to claim 12, wherein a first location of the first resource on a left side of the first subcarrier in the second system is different than a second location of the first resource on a right side of the first subcarrier in the second system [Kim see Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE]

Regarding claim 17, Kim teaches:
[Figure 23 base station], configured to send indication information to a terminal device, wherein the indication information indicates a location of a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier], the indication information instructing the terminal device to reserve a resource for use in a second system with the resource accessed by the terminal device for receiving a reference signal in a first system [see ¶0200, ¶0209, ¶218-220, ¶0227-230, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR based on signaling from UE, based on signaling indicating DC tone placement and rate matching / REs for CRS in LTE]; and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives from base station a signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Lee who teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 19, Kim-Lee teaches:
The network device according to claim 17, wherein the reference signal comprises a cell- specific reference signal CRS in the first system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 20, Kim-Lee teaches:
The network device according to claim 17, wherein the first system is an LTE system, and the second system is an NR system [Kim ¶0219-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR].

Regarding claim 21, Kim-Lee teaches:
The network device according to claim 17, wherein a first location of the resource on a left side of the first subcarrier in the second system is different than a second location of the resource on a right side of first subcarrier in the second system [Kim see Figure 15, ¶0197-216, second system shown as NewRAT includes reserved first resource on both sides of a center frequency in resource grid for LTE see No TX which corresponds to CRS of LTE, and resources in different positions are different from each other and on either side of center carrier which is indicated to the UE, see also Figure 16 where resource on either side of the DC tone are reserved when used for a signal in LTE].

Regarding claim 22, Kim-Lee teaches:
The network device according to claim 17, further comprising: a processor, configured to generate the indication information [¶0204-205, Figure 23, base station generates indication or signaling].

Regarding claim 23, Kim teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon [Figure 23 user equipment with these components], the processor-executable instructions, when executed, facilitate performance of a communication method comprising: receiving indication information from a network device, wherein the indication information indicates a location of a first [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier]; and determining a first resource based on the indication information, wherein the first resource is to-be-reserved for use in a second system and is used for receiving a reference signal in a first system [¶0218-220, ¶00227-228, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR]; and wherein the first subcarrier is a subcarrier of the second system corresponding to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives from base station signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Lee who teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Regarding claim 24, Kim teaches:
A non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions, when executed, facilitate performance of a communication method [Figure 23] comprising: sending indication information to a terminal device, wherein the indication information indicates a number indicating a first subcarrier [¶0204-206, UE receives signaling indicating a number i.e. offset to determine center frequency tone of LTE system being the first subcarrier], the indication information instructing the terminal device to reserve a [see ¶0200, ¶0209, ¶218-220, ¶00227-230, UE does not transmit on resource in NR used for LTE CRS, LTE being first system, thus reserved in second system being NR based on signaling from UE, based on signaling indicating DC tone placement and rate matching / REs for CRS in LTE]; and wherein the first subcarrier is in the second system and corresponds to a center subcarrier of the first system [¶0204-206, ¶0227-228 center subcarrier of LTE first system being first subcarrier in second system being NR ].
Kim teaches receiving information with a number indicating a first subcarrier but does not expressly teach receiving a quantity.
Lee teaches the indication information indicates bandwidth information, wherein the bandwidth information indicates a resource block quantity corresponding to a system bandwidth of the first system [¶00118-123, UE receives signaling with total number of physical resource blocks in system bandwidth on which signals are received].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include a number of RBs . Kim teaches specific LTE-related information for configuring NR resources but does not expressly teach a quantity of RBs. It would have been obvious to modify Kim to include this RB information as in Lee who teaches in ¶0011 it is useful for the UE to learn resources on which communication is located in LTE systems especially for newer-type terminals and avoid waste in resource usage ¶0006-7. 

Claim 2, 7, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (US 20190141696 A1) in view of Lee et al. (“Lee”) (US 20180049161 A1) and Yi et al. (“Yi”) (US 11071124 B2).

Regarding claim 2, Kim-Lee teaches:
The method according to claim 1.
Kim teaches signaling but does not teach first information however Yi teaches
[Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 7, Kim-Lee teaches:
The method according to claim 6.
Kim teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Regarding claim 13, Kim-Lee teaches:
The terminal device according to claim 12.
Kim teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].


Regarding claim 18, Kim-Lee teaches:
The network device according to claim 17.
Kim teaches signaling but does not teach first information however Yi teaches
 wherein the indication information further indicates first information, and the first information comprises antenna port information and a frequency shift [Column 8 ll 43-60 and claim 1 wherein vshift and CRS antenna port ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that the signaling includes the further information as claimed. Kim teaches information for determining a center subcarrier and it would have been obvious to further modify this signaling to include antenna port and frequency shift as in Yi who teaches Column 8 to allow for rate-matching on RE locations where LTE and NR may both be transmitting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478